RUSSELL, Judge
(concurring specially).
I concur with the majority holding that Wilson was an insured under the policy of insurance issued by Universal to Tri-State and that on the authority of Wiggins, 539 So.2d 144, the judgment of the trial court is due to be affirmed. However, I would further add that this finding is based on the language in the subject insurance policy, which is identical to that quoted in Wiggins.
The policy provides as follows:
“WHO IS AN INSURED — ....
[[Image here]]
“With respect to the AUTO HAZARD:
“1. YOU;
“2. Any of YOUR partners, paid employees, directors, stockholders, executive officers, a member of their household or a member of YOUR household, while using an AUTO covered by this Coverage Part, or when legally responsible for its use. The actual use of the AUTO must be by YOU or within the scope of YOUR permission.”
(Emphasis supplied.)
Because Wilson was driving the vehicle with the permission of Tri-State, Wilson is an insured under the policy.